Opinion by
Mr. Justice Sterrett,
The defendant company has no just reason to complain of the charge of the court below. In common with the general public, defendant had a right of navigation over plaintiff’s land, between high and low water mark; and, when necessary to the exercise of that right, it might have made a temporary mooring; but, in any use which it made beyond that, it became a mere trespasser on her right of property. That the defendant’s moorage was not necessary to the exercise of the right of navigation is too clear to doubt. It is immaterial that the company defendant did not inconvenience plaintiff’s approach to the shore, or that she had in fact made no use of the property; for the company’s right was of navigation alone, and its conduct an invasion of plaintiff’s right of property for which it was liable in damages.
The defendant complains that the rental value of the property was made an element of damages. Rent, as rent, was of course not recoverable; but surely if plaintiff was prevented from renting her property by reason of the unlawful action of defendant, an injury was done for which she was entitled to compensation. The loss in rental value was a direct result and furnished an obviously essential element of damages.
Neither of the specifications of error is sustained.
Judgment affirmed.